Citation Nr: 1438572	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-03 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kate Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The RO disallowed a claim of entitlement to service connection for sleep apnea in an unappealed August 1998 rating decision.

2.  Evidence added to the record since the August 1998 rating decision relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for sleep apnea.

2.  The Veteran's sleep apnea had onset during active service.


CONCLUSIONS OF LAW

1.  The August 1998 rating decision, in which the RO disallowed a claim of entitlement to service connection for sleep apnea, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The criteria for reopening a claim of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§  1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  In the instant decision, the Board makes no decision unfavorable to the Veteran.  Therefore, even if VA did not meet its duty to notify and assist in this case, such error is harmless and no further discussion is necessary.

II.  Merits of the Claim

As a jurisdictional matter, before reaching the merits of a claim that has been the subject of a final denial, the Board must first determine if the claim may be reopened.

VA first received a claim of entitlement to service connection for what the Veteran described as insomnia in July 1995.  VA examined the Veteran in August 1995 and April 1996.  The August 1995 examination report includes the examiner's recording of the Veteran's spouse's description of his sleep.  This includes that she reported intermittent episodes of apnea.  Both examination reports include a diagnosis of sleep apnea syndrome.  The RO denied service connection for insomnia in an August 1998 rating decision.  Although not listed as one of the issues in either the July 1997 or the August 1998 rating decision, in both decisions the RO explained that service connection for sleep apnea syndrome was denied on the basis that sleep apnea was not incurred in or caused by the Veteran's active service.  While it is arguable that this was not an explicit denial of service connection for sleep apnea, even if it was an implicit denial, a reasonable person would have understood from the August 1998 decision that service connection for sleep apnea had been denied.  See Ingram v. Nicholson, 21 Vet. App. 322, 247 (2007) (explaining that a RO decision may constitute an adjudication of a claim where the RO decision addresses the claim in a manner sufficient for a claimant to deduce that the claim was adjudicated, although not explicitly denying the claim); see also Adams v. Shinseki, 568 F.3d 956, 964 (Fed. Cir. 2009) (explaining that "the key question in the implicit denial inquiry is whether it would be clear to a reasonable person that [VA's] action that expressly refers to one claim is intended to dispose of others as well").  Since no disagreement was filed within that year, the RO's decision becomes final and the claim will not be reopened except as otherwise provided by regulations not inconsistent with Title 38 of the United States Code. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  

Under 38 C.F.R. § 3.156(b) , "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The U.S. Court of Appeals for Veterans Claims (Veterans Court) has interpreted 38 C.F.R. § 3.156(b) , as preventing an unappealed RO decision from becoming final if new and material evidence is received within one year of notice of the decision and is not addressed.  Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a) .  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.

Review of the records reveals no new and material evidence added to the record within the appeal period of the 1998 rating decision.  Therefore, 38 C.F.R. § 3.156(b) is not for application in this case.  

A November 2013 VA examination provided additional historical information regarding the Veteran's sleep disruptions during service.  Specifically, the Veteran recounted always snoring during his military service, according to him and others.  Notably, he also indicated while in the military people would complain about him and want to "toss a boot at him to get him to stop snoring".

Because these historical accounts of the Veteran's sleep disruption while in service were not previously of record and are not redundant or cumulative of evidence previously of record; and because the accounts relate to a nexus between the Veteran's sleep apnea and his service, an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim, the accounts are new and material evidence.  The claim must therefore be reopened.

In his August 2009 claim, the Veteran contends that secondary service connection is warranted for sleep apnea on the additional theory that his sleep apnea is caused or aggravated by his service connected asthma. However, because the Board finds, as discussed below, that the Veteran's sleep apnea is directly connected to his service the Board does not need to address the theory of secondary service connection.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection can also be established based on a finding that an already service-connected condition caused or aggravated an as yet nonservice-connected condition.  38 C.F.R. § 3.310 (2013).  

Since he filed his current claim, VA afforded the Veteran relevant examinations in November 2010 and November 2013.  Following the examinations and review of the claims file, the examiners diagnosed the Veteran with sleep apnea.  The present diagnosis of sleep apnea satisfies the first element of a service connected claim.

As to the in-service element of a service connection disability claim, the Board notes the first diagnosis of sleep apnea was in the April 1996 VA examination, approximately a year after service.  However, there are also notations of sleep disruption as early as the Veteran's April 1995 medical history report in service.  Specifically, the Veteran reported audible breathing especially at night, with sleep troubles.  An August 1995 VA examination, conducted approximately two months after separation, provides an account from the Veteran's wife at the time, who described the Veteran moving around in his sleep, wheezing and having intermittent episodes of apnea.  Further, she described the Veteran not taking a breath for a while, then, when he started breathing it would "shake the whole bed with deep sonorous breaths."  This account by the Veteran's wife was provided shortly after the Veteran left the service and arguably relates to her observation of the Veteran during his active service.  Moreover, the November 2013 examination contained a historical account of the Veteran's sleep disturbance during service.  Based on the sleep apnea diagnosis shortly after separation from active service, and the reports just discussed, the Board finds that the in-service element of the service connection claim has been met.

In the November 2013 examination report, the examiner provided a positive nexus opinion regarding the Veteran's sleep apnea and his service, finding it is at least as likely as not that the sleep apnea was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided a sufficient rationale to support this opinion.  Therefore, the Board finds that the nexus element of the service connection claim was been met.

Accordingly, as all three elements of service connection have been met, the Board finds that the preponderance of the evidence supports the Veteran's claim of entitlement to service connection for sleep apnea, and the appeal must be granted.   

ORDER

Service connection for sleep apnea is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


